Title: George Watterston to Thomas Jefferson, 13 October 1815
From: Watterston, George
To: Jefferson, Thomas


            
              Sir,
                City of Washington Octr 13th 1815
            
            I had the honor to receive your letter of the 10th inst: yesterday evening, requesting the transmission of your M.S notes, contained in Bezout—& am happy to have it in my power to comply with your request, by enclosing & forwarding them to you—In the book refered to I find three half sheets carefully fastened  between the printed pages, one of which (—the one I presume, you require) I have taken out—& enclose; the other two relate to plane & spherical trigonometry & the solution of oblique angled triangles & that of right angled spherical triangles.—If you should desire either of these two, by making known to me that desire, I will cheerfully transmit them to you.
            
            The three folio vols of the Laws of Virginia which you state in your former letter, to be in known hands, have not yet been received—& Mr Milligan has said nothing to me on the subject—
            I am happy to inform you that the catalogue is now in press—& that, in a few weeks, it will be published—I have preserved your arrangement, as one that I think excellent & that I had previously thought of adopting—I have introduced but one alteration & that is in arrangeing each chap: alphabetically—Having pasted printed labels on each vol—it gives them a uniformity of appearance quite agreable to the eye & having put them up in a very beautiful & comodious appartment, the display is really beautiful—& seems to meet with the approbation of all—The proof sheet of the catalogue is examined several times & by several persons, so that it is as accurate as it can well be made—I have, from the very scant & limited appropriation made by Congress; (only 800 dollars) been obliged to exercise some ingenuity to get the catalogue printed before the session of congress—As soon as it is compleated I will send you a copy—
            
              I have the honor to be Sir  very respy yr obt servt
              George Watterston
            
          